Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presented for examination.  Claims 1-5, and 7-8 are amended.  Claims 9-11 are added.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on the new grounds of rejection.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/04/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0271972 A1 by Fujii et al. (hereafter referred to as Fujii), in view of US  2015/0288458 A1 by Honda et al. (hereafter referred to as Honda).
Regarding claim 1, Fujii teaches a reception device (see at least Figs. 7 and 8) comprising:
a compensation circuit connected to a transmission line connected to each of a plurality of transmission devices (see at least Figs. 7 and 8) and configured to compensate a plurality of data signals received from the plurality of transmission devices (see at least Fig. 7 and ¶ [0132]-[0133]), respectively, in time division (see at least ¶ [0034]; time division); and
an adjustment circuit configured to adjust operation of the compensation circuit (see at least ¶ [0132]-[0133]). 
Fujii does not appear to specifically disclose based on a first adjustment value, wherein the first adjustment value adjusts the operation of the compensation circuit and is read from a recording medium that stores the first adjustment value.
 In the same field of endeavor, Honda teaches based on a first adjustment value, wherein the first adjustment value adjusts the operation of the compensation circuit and is read from a recording medium that stores the first adjustment value (see at least ¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fujii with Honda in order to adjust the status to the optimum value.

Regarding claim 2, Fujii in view of Honda teaches the reception device according to claim 1.  In addition, Fujii teaches wherein the adjustment circuit is further configured to set the first adjustment value for each of the plurality of transmission devices based on a plurality of training signals received from the plurality of transmission devices, respectively, and record the set first adjustment value for each of the plurality of transmission devices onto the recording medium (see at least ¶ [0132]-[0133] and [0150]).

Regarding claim 3, Fujii in view of Honda teaches the reception device according to claim 2.  In addition, Fujii teaches wherein the plurality of training signals are received in time division from the plurality of transmission devices in a first period involving no data signal transmission (see at least ¶ [0097] and [0150]).

Regarding claim 4, Fujii in view of Honda teaches the reception device according to claim 1.  In addition, Fujii teaches wherein the adjustment circuit is further configured to read, from the recording medium, the first adjustment value corresponding to a transmission device of the plurality of transmission devices from which a data signal of the plurality of data signals is received, and adjust the operation of the compensation circuit based on the read first adjustment value (see at least ¶ [0132]-[0150]).

Regarding claim 6, Fujii in view of Honda teaches the reception device according to claim 4.  In addition, Fujii teaches wherein the first adjustment value is read from the recording medium in a second period before reception of the data signal (see at least ¶ [0143]).

Regarding claim 7, Fujii in view of Honda teaches the reception device according to claim 1.  In the obvious combination, Honda teaches wherein the adjustment circuit is further configured to set a second adjustment value that adjusts the operation of a transmission device of the plurality of transmission devices based on a training signal received from the transmission device, and adjust the operation of the transmission device based on the second adjustment value (see at least ¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fujii with Honda in order to adjust the status to the optimum value.

Regarding claim 8, Fujii teaches a communication system (see at least Fig. 7) comprising:
a plurality of transmission devices each connected to a transmission line (see at least Figs. 7 and 8); and 
a reception device connected to the transmission line and configured to receive a plurality of data signals from the plurality of transmission devices (see at least Figs. 7 and 8), respectively, in time division, wherein the reception device includes:
a compensation circuit connected to the transmission line and configured to compensate the plurality of data signals received from the plurality of transmission devices (see at least ¶ [0132]-[0133]), respectively, in time division (see at least ¶ [0097] and [0150]); and
an adjustment circuit configured to adjust operation of the compensation circuit (see at least ¶ [0132]-[0133]). 
Fujii does not appear to specifically disclose based on a first adjustment value, wherein the first adjustment value adjusts the operation of the compensation circuit and is read from a recording medium that stores the first adjustment value.
 In the same field of endeavor, Honda teaches based on a first adjustment value, wherein the first adjustment value adjusts the operation of the compensation circuit and is read from a recording medium that stores the first adjustment value (see at least ¶ [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Fujii with Honda in order to adjust the status to the optimum value.
Allowable Subject Matter
9.	Claims 5, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465